If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 3, 2019
               Plaintiff-Appellee,

v                                                                    No. 345161
                                                                     Kent Circuit Court
DERREK SHUNI BANKS, JR.,                                             LC No. 18-002536-FC

               Defendant-Appellant.


Before: GADOLA, P.J., and MARKEY and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Defendant appeals by delayed leave granted1 the sentence imposed for his plea-based
conviction of perjury during an examination held pursuant to a prosecutor’s investigative
subpoena, MCL 767A.9(1)(b). The trial court sentenced defendant to serve 16 to 80 years’
imprisonment—an upward departure from the sentencing guidelines range of 51 to 106 months.
We conclude that the trial court did not abuse its discretion in imposing the departure sentence; it
was proportionate to the seriousness of the circumstances surrounding the offense and the
offender. Accordingly, we affirm.

        Defendant pleaded guilty to perjury. At the plea hearing, defendant admitted that on
January 22, 2018, he had been placed under oath and gave testimony pursuant to a prosecutor’s
investigative subpoena. The subpoena concerned an investigation into the 2018 murder of Curtis
Swift, who allegedly was a passenger in a car that was involved in a drive-by shooting and
homicide in 2013. Cameron Wright was the alleged shooter in the 2013 murder, which was also
being investigated. According to the prosecution, Wright has now been charged with both the
2013 killing and the 2018 murder of Swift. The prosecution theorized that defendant was a
friend or acquaintance of Wright’s and was complicit in the Swift homicide. Swift was
supposedly murdered to prevent him from testifying against Wright about the 2013 shooting.


1
 People v Banks, unpublished order of the Court of Appeals, entered October 12, 2018 (Docket
No. 345161).



                                                -1-
        Defendant admitted at the plea hearing that he made false statements under oath to the
prosecutor regarding his knowledge of and contact with Wright. The prosecution submitted a
transcript of text messages exchanged between defendant and Wright on the day of Swift’s
murder, an illustration representing defendant’s location at the time the text messages were being
sent, a transcript of defendant’s testimony in relation to the investigative subpoena, and
numerous misconduct reports relative to defendant’s behavior while in prison. Defendant did not
challenge the submission of these documents. The prosecution urged the trial court to depart
from the minimum sentence guidelines range of 51 to 106 months considering that defendant’s
falsehoods sought to obstruct, hinder, and delay two murder investigations and that defendant
was likely involved in the murder of Swift. For the reasons discussed below, the trial court
imposed a minimum sentence of 16 years (192 months). Defendant now appeals.

        We review for reasonableness “[a] sentence that departs from the applicable guidelines
range.” People v Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015). In People v
Steanhouse, 500 Mich. 453, 459-460; 902 NW2d 327 (2017), our Supreme Court elaborated on
the “reasonableness” standard, stating:

               [T]he proper inquiry when reviewing a sentence for reasonableness is
       whether the trial court abused its discretion by violating the “principle of
       proportionality” set forth in People v Milbourn, 435 Mich. 630, 636; 461 NW2d 1
       (1990), “which requires sentences imposed by the trial court to be proportionate
       to the seriousness of the circumstances surrounding the offense and the offender.”

       “A trial court abuses its discretion when its decision falls outside the range of reasonable
and principled outcomes.” People v Waterstone, 296 Mich. App. 121, 131-132; 818 NW2d 432
(2012). Factual findings related to a departure must be supported by a preponderance of the
evidence and are reviewed for clear error. People v Lawhorn, 320 Mich. App. 194, 208-209; 907
NW2d 832 (2017).

        The key test is not whether a sentence departs from or adheres to the guidelines range,
but whether the sentence is proportionate to the seriousness of the matter. Steanhouse, 500 Mich.
at 472. “The premise of our system of criminal justice is that, everything else being equal, the
more egregious the offense, and the more recidivist the criminal, the greater the punishment.”
People v Babcock, 469 Mich. 247, 263; 666 NW2d 231 (2003). Trial judges are “entitled to
depart from the guidelines if the recommended ranges are considered an inadequate reflection of
the proportional seriousness of the matter at hand.” Milbourn, 435 Mich. at 661. A sentence
within the guidelines might be disproportionality lenient. Id.

        A defendant’s extensive criminal history may create a legitimate concern for the
protection of society, justifying a longer prison sentence. People v Solmonson, 261 Mich. App.
657, 671-672; 683 NW2d 761 (2004). “Where a defendant's actions are so egregious that
standard guidelines scoring methods simply fail to reflect their severity, an upward departure
from the guidelines range may be warranted.” People v Granderson, 212 Mich. App. 673, 680;
538 NW2d 471 (1995). In People v Steanhouse, 313 Mich. App. 1, 46; 880 NW2d 297 (2015),
aff’d in part, rev’d in part on other grounds 500 Mich. 453 (2017), this Court indicated:



                                                -2-
               Factors previously considered by Michigan courts under the
       proportionality standard included, among others, (1) the seriousness of the
       offense; (2) factors that were inadequately considered by the guidelines; and (3)
       factors not considered by the guidelines, such as the relationship between the
       victim and the aggressor, the defendant's misconduct while in custody, the
       defendant's expressions of remorse, and the defendant's potential for
       rehabilitation. [Citations omitted; see also People v Walden, 319 Mich. App. 344,
       352-353; 901 NW2d 142 (2017).]

       When determining whether a sentence is proportionate to the offender, a trial court can
consider uncharged offenses, pending charges, and even acquittals if supported by reliable
evidence. See People v Lawrence, 206 Mich. App. 378, 379; 522 NW2d 654 (1994). This Court
has specifically indicated that a departure from the guidelines may be proportionate on
contemplation of “facts underlying uncharged offenses.” People v Coulter (After Remand), 205
Mich. App. 453, 456; 517 NW2d 827 (1994); People v Parr, 197 Mich. App. 41, 46; 494 NW2d
768 (1992). Finally, “a trial court must justify the sentence imposed in order to facilitate
appellate review, which includes an explanation of why the sentence imposed is more
proportionate to the offense and the offender than a different sentence would have been.” People
v Dixon-Bey, 321 Mich. App. 490, 525; 909 NW2d 458 (2017) (quotation marks and citations
omitted).

        Here, in the process of imposing the sentence, the trial court noted that defendant was 26
years old, that he had one prior felony conviction, that he had a juvenile record, that he had
served time in prison, that he had been on probation and parole in the past, and that he lied
numerous times under oath with respect to his testimony elicited by the prosecutor pursuant to
the investigative subpoena. The trial court next acknowledged that it was departing from the
guidelines range and that it fully understood that the departure had to be reasonable and
proportionate under Lockridge and Milbourn. The court expressed that the departure sentence
being imposed indeed satisfied the proportionality requirement. In support, the trial court
proceeded to state that the guidelines did not adequately address the circumstances of this case
and that it was adopting the reasons favoring departure set forth in the prosecutor’s sentencing
memorandum and those voiced by the prosecutor at the sentencing hearing. The trial court also
observed that defendant’s record in prison, which included over 40 misconduct citations, many
of which involved violence or threats of violence, was “outrageous.” Finally, touching on the
subject of the prospects of rehabilitation, the court opined that defendant probably did not have
the capacity to live in society and to conform to society’s laws.

        We conclude that the trial court did not abuse its discretion by giving defendant a 16-year
minimum sentence. First, defendant’s extensive history of misconduct while in prison and his
lack of potential for rehabilitation are factors that are not considered by the guidelines. Walden,
319 Mich. App. at 352-353; Steanhouse, 313 Mich. App. at 46. There was sufficient evidentiary
support for these two determinations. Additionally, the trial court referenced the numerous false
statements made by defendant relative to his relationship and interactions with Wright, and, by
adopting the prosecution’s arguments, the court agreed that defendant had sought to hinder and
interfere with a murder investigation, which actually encompassed two homicides. The 10 points
assessed for OV 19 for interference with the administration of justice, MCL 777.49(c), were
woefully inadequate to account for the extent of the fabrications made under oath and the fact

                                                -3-
that defendant essentially impeded two murder investigations. Further, although not charged
with or convicted of a homicide, an inference that defendant was involved in Swift’s death—the
murder of a witness—could reasonably be drawn from defendant’s location and his text
messages with Wright around the time of Swift’s murder, as viewed in conjunction with
defendant’s false statements made during the investigation into that murder. See Coulter, 205
Mich. App. at 456; Parr, 197 Mich. App. at 46 (a sentencing court can consider facts underlying
uncharged offenses). In sum, given defendant’s abhorrent conduct in prison, his questionable
potential for rehabilitation, his testimonial deceit in murder investigations, and his entanglement
in the killing of a witness, all of which were recognized by the court,2 we hold that defendant’s
sentence, including the extent of the departure, was proportionate to the seriousness of the
circumstances surrounding the offense and the offender.

       We affirm.



                                                            /s/ Michael F. Gadola
                                                            /s/ Jane E. Markey
                                                            /s/ Amy Ronayne Krause




2
  Although not remarked upon by the trial court, we additionally note that defendant was
explicitly warned before he gave his grand jury testimony that perjury “would be punishable by a
maximum of life,” and defendant indicated his understanding.


                                                -4-